UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7919



JAMES EDWARD DAWKINS,

                                              Plaintiff - Appellant,

          versus


MARK TRIPLETT, Officer of Catawba County; TONY
A. KELLER, Lieutenant of Catawba County,

                                           Defendants - Appellees,

          and


CATAWBA COUNTY; L. DAVID HUFFMAN, Sheriff of
Catawba County,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen, Chief
District Judge. (CA-97-171)


Submitted:   May 14, 2003                     Decided:   May 28, 2003


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
James Edward Dawkins, Appellant Pro Se. Alison Raney Bost, Andrew
Christian Buckner, Robert Danny Mason, Jr., WOMBLE, CARLYLE,
SANDRIDGE & RICE, P.L.L.C., Winston-Salem, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James    Edward   Dawkins   appeals   the   district   court’s   order

denying   his   motion   for     reimbursement    of   costs.    We   have

independently reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See Dawkins v. Triplett, No. CA-97-171 (W.D.N.C. filed Oct.

31, 2002; entered Nov. 1, 2002).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                 AFFIRMED




                                     2